IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20650
                           Summary Calendar
                          __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MADHAVI BISWAS,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-67-1
                        - - - - - - - - - -
                           April 5, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Madhavi Biswas appeals her conviction and sentence for

unauthorized use of an access device in violation of 18 U.S.C.

§ 1029(a)(2).    She argues that the district court erred in

enhancing her base offense level under the Sentencing Guidelines

for her role as an “organizer or leader” in the offense, under

U.S.S.G. § 3B1.1(a).    We have reviewed the arguments and the

record and find no reversible error.     See United States v.

Barreto, 871 F.2d 511, 512 (5th Cir. 1989); United States v.

West, 58 F.3d 133, 138 (5th Cir. 1995).

     AFFIRMED.




  * Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.